Exhibit 10.3

 

AMENDMENT TO THE AMERICAN WOODMARK COROPORATION

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN FOR EMPLOYEES



AMENDMENT, to the American Woodmark Corporation Amended and Restated 2004 Stock
Incentive Plan for Employees, by American Woodmark Corporation (the “Company”).
The Company maintains the American Woodmark Corporation Amended and Restated
2004 Stock Incentive Plan for Employees, effective as of August 1, 2006 (the
“Plan”).



WHEREAS, the Company, pursuant to the authority granted under Section 12(a) of
the Plan, now wishes to amend the Plan;



NOW, THEREFORE, effective as of June 12, 2009, the Plan is hereby amended as
follows:



1.     Section 2(k) of the Plan is hereby amended in its entirety as follows:
 

     (k) “Fair Market Value” means the closing price per share of the Company
Stock on the NASDAQ National Market. Fair Market Value shall be determined as of
the applicable date specified in the Plan or, if there are no trades on such
date, the value shall be determined as of the last preceding day on which the
Company Stock is traded



2.     Section 2(l) is hereby amended in its entirety as follows:
 

     (l) “Incentive Award” means (i) a grant of Restricted Stock, (ii) a grant
of a Non-statutory Stock Option, (iii) a grant of a Stock Appreciation Right,
(iv) a grant of Restricted Stock Units or (v) a combination thereof.



3.     Section 2(r) is hereby amended in its entirety as follows:
 

     (r) “Performance Goal” means an objectively determinable performance goal
established by the Committee with respect to a given grant of Restricted Stock
or Restricted Stock Units that relates to one or more Performance Criteria.



4.     A new Section 2(v) is hereby added to the Plan (and existing Section 2(v)
and all subsequent sections are hereby relettered accordingly, and all section
references throughout the Plan are hereby adjusted accordingly):
 

     (v) “Restricted Stock Unit” means the right to receive a share of Company
Stock (or the value thereof in cash) in the future granted pursuant to the terms
of Section 7.



5.     Section 3 of the Plan is hereby amended in its entirety as follows:
 

     3. General. The following types of Incentive Awards may be granted under
the Plan: Non-statutory Stock Options, Restricted Stock, Restricted Stock Units,
and Stock Appreciation Rights.



6.     A new Section 7 is hereby added to the Plan (and existing Section 7 and
all subsequent sections are hereby renumbered accordingly, and all section
references throughout the Plan are hereby adjusted accordingly):

7. Restricted Stock Unit Awards.

(a) The Committee may make grants of Restricted Stock Units to Participants.
Whenever the Committee deems it appropriate to grant Restricted Stock Units,
notice shall be given to the Participant stating the number of Restricted Stock
Units granted and the terms and conditions to which the Restricted Stock Units
are subject. This notice, when duly accepted in writing by the Participant,
shall become the award agreement between the Company and the Participant.

(b) Restricted Stock Units may be payable in shares of Company Stock or in cash
or in any combination thereof, or the Committee may reserve the right in the
award agreement to determine the medium of payment at the time of payment. A
cash payment of a Restricted Stock Unit shall be equal to the Fair Market Value
of a share of Company Stock as of the date of payment. Delivery of Company Stock
in payment of Restricted Stock Units may be subject to additional conditions
established in the award agreement.

(c) The Committee shall establish as to each award of Restricted Stock Units the
terms and conditions upon which the Restricted Stock Units shall vest and be
paid. Vesting may be conditioned on the continued performance of services or the
achievement of performance conditions measured on an individual, corporate or
other basis, or any combination thereof. The vesting conditions may include the
achievement of a Performance Goal to the extent that the award is intended to
comply with the requirements of Code section 162(m). Such conditions may also
include, without limitation, the whole or partial vesting of such award as a
result of the disability, death or retirement of the Participant or the
occurrence of a Change of Control.

(d) A Participant’s rights under a Restricted Stock Unit award may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise encumbered or
otherwise disposed of, other than by will or the laws of descent and
distribution.

(e) A Participant shall not have any of the rights of a shareholder with respect
to an award of Restricted Stock Units unless and until shares of Company Stock
are issued to the Participant pursuant to such award and all requirements with
respect to the issuance of such shares have been satisfied.

(f) The Committee may, in its discretion, provide that a Participant shall be
entitled to receive dividend equivalents on outstanding Restricted Stock Units.
Dividend equivalents may be (i) paid in cash, (ii) credited to the Participant
as additional Restricted Stock Units, or (iii) a fixed combination of cash and
additional Restricted Stock Units as provided in the award agreement, or the
Committee may reserve the right to determine the manner of payment at the time
dividends are paid to shareholders of record. Unless otherwise provided in the
award agreement, (i) dividend equivalents with respect to dividends or other
distributions that are paid in shares of Company Stock shall be credited to the
Participant as additional Restricted Stock Units subject to the same
restrictions as the Restricted Stock Units with respect to which the dividend
equivalents are paid and (ii) dividend equivalents with respect to dividends or
other distributions that are paid in cash shall be paid at the same time and
under the same conditions as such dividends or other distributions are paid to
the shareholders of record of Company Stock.

(g) Whenever payments under Restricted Stock Units are to be made in cash to a
Participant who is an employee, the Company (or, if the Participant is employed
by a Subsidiary, the Subsidiary) (hereinafter the “Employer”) will withhold
therefrom an amount sufficient to satisfy any Applicable Withholding Taxes. Each
Participant who is an employee shall agree as a condition of receiving
Restricted Stock Units payable in the form of Company Stock to pay to his
Employer, or make arrangements satisfactory to his Employer regarding the
payment to his Employer of, Applicable Withholding Taxes. Until the amount has
been paid or arrangements satisfactory to the Employer have been made, no stock
certificate or other evidence of the shares shall be issued to the Participant.
Payment to the Employer in satisfaction of Applicable Withholding Taxes may be
in cash. As an alternative to making a cash payment to the Employer to satisfy
Applicable Withholding Taxes, if the Committee or the award agreement so
provides, the Participant may elect to (i) deliver Mature Shares or (ii) have
the Employer retain that number of shares of Company Stock that would satisfy
all or a specified portion of the Applicable Withholding Taxes. Any such
election shall be made only in accordance with procedures established by the
Committee. The Committee has the express authority to change at any time any
such election procedures.



7.     Section 13(a) of the Plan is hereby amended in its entirety as follows:



     (a) In the event of a stock dividend, stock split or combination of shares,
recapitalization or merger in which the Company is the surviving corporation or
other change in the Company’s capital stock (including, but not limited to, the
creation or issuance to shareholders generally of rights, options or warrants
for the purchase of common stock or preferred stock of the Company), the number
and kind of shares of stock or securities of the Company to be subject to the
Plan and to Incentive Awards then outstanding or to be granted thereunder, the
maximum number of shares or securities which may be delivered under the Plan,
the maximum number of shares or securities that can be granted to an individual
Participant under Section 4, the exercise price and other terms and relevant
provisions of Incentive Awards shall be proportionately adjusted by the
Committee, whose determination shall be binding on all persons. If the
adjustment would produce fractional shares with respect to any Incentive Award
or a fractional cent in the exercise price of any unexercised Option, the
Committee shall round down the number of shares covered by the Incentive Award
and to the nearest whole share and round up the exercise price of any
unexercised Option to the nearest whole cent.
 

8.     Subsections (x), (xi) and (xii) of Section 14(a) of the Plan are hereby
amended in their entirety as follows:
 

     (x) the terms and conditions applicable to Restricted Stock and Restricted
Stock Unit awards, including the establishment of Performance Goals; (xi) the
terms and conditions on which restrictions upon Restricted Stock shall lapse or
be removed and on which Restricted Stock Units shall vest and be paid;
(xii) whether to accelerate the time at which any or all restrictions with
respect to Restricted Stock shall lapse or be removed or at which any Restricted
Stock Units shall vest and be paid;
 

9.     In all other respects the Plan is hereby ratified and confirmed.

 

*     *     *     *     *



To record the adoption of the Amendment set forth above, the Company has caused
this document to be signed on this ____ day of June, 2009.





                                       AMERICAN WOODMARK CORPORATION



                                        By:
______________________________________  
  
                                        Title:
_____________________________________